DETAILED ACTION

In response to the Amendments filed June 2, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 18 are allowable over the Prior Art of Record because it fails to teach or suggest a measuring system comprising a physical scanning template, and at least two set implants, wherein the physical scanning template includes first markings; such that dimensions of the physical scanning template allow for the measurement of a position and an orientation of the at least two set implants relative to one another and/or relative to a tooth situation in order to plan an implant-supported tooth replacement part supported on the at least two set implants in combination with the remaining limitations of the claims.

Claims 19 - 22 are allowable over the Prior Art of Record because it fails to teach or suggest a physical scanning template for measuring an implant-implant situation for planning an implant-supported tooth replacement part supported on at least two implants, wherein the physical scanning template comprises first markings, such that dimensions of the physical scanning template allow for Page 4 of 13Application No. 16/317,667Attorney Docket No. CAD-160012.US Reply to Office Action of: 02/03/2021 the measurement of a position and an orientation of the at least two set implants relative to one another and/or relative to a tooth situation in order to plan an implant-supported tooth replacement part supported on the at least two set implants in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duret et al. (US Pub. No. 2014/0146142) discloses a three dimensional dental measuring device but fails to teach the combination as recited in the claim. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
July 8, 2021




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861